Title: From Thomas Jefferson to William Stephens Smith, 31 December 1787
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Dec. 31. 1787.

I duly received your favor of the 6th. inst. but that of the 4th. therein mentioned to come by Mr. Littlepage, has never come to hand. He remembers nothing of it. It was the more material as you mention it to have contained my account of which I must therefore trouble you to send me another copy. I must remind you also of Mr. Adams’s picture, as I should be much mortified should I not get it done before he leaves Europe: and ask you for the address of my shoemaker and taylor that I may know how to apply to them after your departure. Tho’ I had rather have seen you sent to Lisbon than remaining at London, yet I am not contented with your liberation altogether. I hope work will be found for you  on the other side the Atlantic, since it is thought there is so little to do on this. You know how little good, friends can do for us in our country. Mine however shall not be unadmonished of the pleasure it will give me that they become yours also. You are going to be happy, whether you have something to do or nothing. You have a wife who will make you happy in spite of your teeth, even were you disposed to run restive against your own felicity. You will be having children too every day which will be making you happier and happier every day. Your sun of joy is climbing towards it’s zenith, whilst mine is descending from it. So good night: god bless you. Your’s affectionately,

Th: Jefferson

